DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 12/9/2021. Claims 1-20 are pending and considered below.

Response to Arguments
Claims 1-6 and 8 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-13 of copending Application No. 16/727654. Claims 3 and 12 of copending Application No. 16/727654 have been cancelled. Claims 1-6 and 8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-7, 10-11 and 13 of copending Application No. 16/727654.
Claims 1-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (U.S. Patent Number 9,248,834). Applicant has amended independent claims 1, 8 and 14. Applicant argued that Ferguson does not anticipate an autonomous vehicle computing system obtaining one or more prior probability distributions of one or more motion paths for one or more objects that are based at least in part on previously-observed motion of the one or more objects in a first geographic location,  by an autonomous vehicle into categories such as bike, pedestrian and other vehicle (col. 4, line 66 - col. 5, line 24). Ferguson further discloses that the autonomous vehicle computing device uses a machine learning classifier to determine a likelihood value for possible trajectories of an other vehicle based on location and time (col. 13, lines 22-42). FIG. 7B illustrates an autonomous vehicle and an other vehicle at an intersection. Based on previously observed sensor data, the probability of 5 possible trajectories (motion paths) for the object (other vehicle) are computed and used to determine a final future trajectory for the other vehicle (col. 13, line 1 - col. 14, line 42). The intersection is a “first geographic location”, and the autonomous vehicle is “in the first geographic location”, within the broadest reasonable interpretation of the claim limitations. Claims 1-20 remain rejected under 35 U.S.C. 102(a)(1) for the reasons given below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 10-11 and 13 of copending Application No. 16/727654. Although the claims at issue are not identical, they are not patentably distinct from each other because “one or more prior probability distributions of one or more motion paths for the one or more objects” of Application No. 16/727654 is equivalent to “one or more predictions of whether the detected object is moving over at least one motion path of the one or more motion paths” of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (U.S. Patent Number 9,248,834, hereinafter Ferguson).
Regarding claim 1, Ferguson discloses:
obtaining, with a computing system comprising one or more processors (col. 5, line 56 - col. 6, line 21; and FIG. 1, vehicle-100, computing device-110, processor(s) - 120, memory-130, data-132, and instructions-134);
one or more prior probability distributions of one or more motion paths for one or more objects (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);
the one or more prior probability distributions being based at least in part on previously-observed motion of the one or more objects in a first geographic location (col. 13, line 1 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);
obtaining, with the computing system, sensor data associated with a detected object (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172);
in an environment surrounding an autonomous vehicle (col. 6, line 64 - col. 7, line 4);
the autonomous vehicle being in the first geographic location (col. 13, line 43 - col. 15, line 55; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);

controlling, with the computing system (col. 7, lines 39-49; and FIG. 1, vehicle-100, computing device-110, deceleration system-160, acceleration system-162, steering system-164, and signaling system-166); and
 travel of the autonomous vehicle on a roadway based on the one or more prediction scores (col. 19, lines 10-12; and FIG. 9, maneuver the vehicle in order to avoid the final future trajectory and the object-970).
Regarding claims 2, 9 and 15, Ferguson further discloses:
wherein the one or more prior probability distributions are associated with one or more probability values that correspond to one or more elements of a plurality of elements in a map of the first geographic location, wherein the one or more probability values include one or more probabilities of the one or more objects at one or more positions in the first geographic location associated with the one or more elements in the map moving over the one or more motion paths (col. 13, line 43 - col. 15, 
Regarding claims 3, 10 and 16, Ferguson further discloses:
wherein the one or more probability values further include at least one probability associated with at least one of the following: one or more predetermined object classes of a plurality of predetermined object classes associated with the one or more objects, one or more velocities associated with the one or more objects, one or more acceleration and/or deceleration rates associated with the one or more objects, one or more orientations associated with the one or more objects, a time of day associated with the one or more motion paths, a date associated with the one or more motion paths, a geographic region of a plurality of geographic regions including the first geographic location, or any combination thereof (col. 4, line 66 - col. 5, line 24; and col. 10, lines 26-43).
Regarding claim 4, Ferguson further discloses:
obtaining, with the computing system, a driving path including one or more trajectories for the autonomous vehicle on the roadway (col. 17, lines 36-55; and FIG. 7B, vehicles-100,580, intersection-502, stop sign-505, and possible route-780); and
controlling, with the computing system, travel of the autonomous vehicle on the roadway based on the one or more trajectories of the driving path and the one or more prediction scores (col. 19, lines 10-12; and FIG. 9, maneuver the vehicle in order to avoid the final future trajectory and the object-970).
Regarding claim 5, Ferguson further discloses:
wherein the one or more prior probability distributions are associated with one or more predetermined object classes of a plurality of predetermined object classes in which the one or more objects are classified (col. 4, line 66 - col. 5, line 24);

wherein the one or more prediction scores are determined based on the one or more predetermined object classes of the plurality of predetermined object classes in which the one or more objects are classified, and the at least one predetermined object class of the plurality of predetermined object classes in which the detected object is classified (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790).
Regarding claim 6, Ferguson further discloses:
wherein the one or more prior probability distributions include at least one prior probability associated with at least one condition parameter of the following plurality of condition parameters: one or more velocities associated with the one or more objects, one or more acceleration and/or deceleration rates associated with the one or more objects, one or more orientations associated with the one or more objects, a time of day associated with the sensor data, a date associated with the sensor data, a geographic region of a plurality of geographic regions including the first geographic location, or any combination thereof (col. 4, line 66 - col. 5, line 24; and col. 10, lines 26-43); and
wherein determining the one or more prediction scores further comprises: determining, for the detected object, at least one detected object probability associated with the at least one condition parameter, wherein the one or more prediction scores are determined based on the at least one prior probability associated with the at least one condition parameter and the at least one detected object probability associated with the at least one condition parameter (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790).


Regarding claims 7 and 20, Ferguson further discloses:
wherein the one or more prior probability distributions are associated with one or more traversals of the roadway by one or more vehicles before the travel of the autonomous vehicle on the roadway (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790); and
wherein the one or more objects moved external to the one or more vehicles during the one or more traversals of the roadway by the one or more vehicles (col. 14, line 65 - col. 15, line 12).
Regarding claim 8, Ferguson further discloses:
one or more processors programmed and/or configured to: (col. 5, line 56 - col. 6, line 21; and FIG. 1, vehicle-100, computing device-110, processor(s) - 120, memory-130, data-132, and instructions-134);
obtain one or more prior probability distributions of one or more motion paths for one or more objects (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);
the one or more prior probability distributions being based at least in part on previously-observed motion of the one or more objects in a first geographic location (col. 13, line 1 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);
obtain sensor data associated with a detected object (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172);
in an environment surrounding an autonomous vehicle (col. 6, line 64 - col. 7, line 4);
the autonomous vehicle being in the first geographic location (col. 13, line 43 - col. 15, line 55; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);
determine one or more prediction scores based on the one or more prior probability distributions and the sensor data, wherein the one or more prediction scores include one or more 
control (col. 7, lines 39-49; and FIG. 1, vehicle-100, computing device-110, deceleration system-160, acceleration system-162, steering system-164, and signaling system-166); and
 travel of the autonomous vehicle on a roadway based on the one or more prediction scores (col. 19, lines 10-12; and FIG. 9, maneuver the vehicle in order to avoid the final future trajectory and the object-970).
Regarding claims 11 and 17, Ferguson further discloses:
obtain a driving path including one or more trajectories for the autonomous vehicle on the roadway (col. 17, lines 36-55; and FIG. 7B, vehicles-100,580, intersection-502, stop sign-505, and possible route-780); and
control travel of the autonomous vehicle on the roadway based on the one or more trajectories of the driving path and the one or more prediction scores (col. 19, lines 10-12; and FIG. 9, maneuver the vehicle in order to avoid the final future trajectory and the object-970).



Regarding claim 12, Ferguson further discloses:
wherein the one or more prior probability distributions are associated with one or more predetermined object classes of a plurality of predetermined object classes in which the one or more objects are classified (col. 4, line 66 - col. 5, line 24);
wherein the one or more processors are further programmed and/or configured to (col. 8, lines 37-48; and FIG. 1, vehicle-100, computing device-110, processor(s) - 120, memory-130, data-132,  instructions-134, and perception system-172);
determine the one or more prediction scores by: classifying the detected object within at least one predetermined object class of the plurality of predetermined object classes (col. 4, line 66 - col. 5, line 24); and
wherein the one or more prediction scores are determined based on the one or more predetermined object classes of the plurality of predetermined object classes in which the one or more objects are classified, and the at least one predetermined object class of the plurality of predetermined object classes in which the detected object is classified (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790).
Regarding claims 13 and 19, Ferguson further discloses:
wherein the one or more prior probability distributions include at least one prior probability associated with at least one condition parameter of the following plurality of condition parameters: one or more velocities associated with the one or more objects, one or more acceleration and/or deceleration rates associated with the one or more objects, one or more orientations associated with the one or more objects, a time of day associated with the sensor data, a date associated with the sensor data, a geographic region of a plurality of geographic regions including the first geographic location, or any combination thereof (col. 4, line 66 - col. 5, line 24; and col. 10, lines 26-43); and

Regarding claim 14, Ferguson further discloses:
one or more sensors for detecting objects in an environment surrounding the autonomous vehicle (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172);
a vehicle computing system comprising one or more processors, wherein the vehicle computing system is programmed and/or configured to: (col. 5, line 56 - col. 6, line 21; and FIG. 1, vehicle-100, computing device-110, processor(s) - 120, memory-130, data-132, and instructions-134);
obtain one or more prior probability distributions of one or more motion paths for one or more objects (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);
the one or more prior probability distributions being based at least in part on previously-observed motion of the one or more objects in a first geographic location (col. 13, line 1 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);
obtain, from the one or more sensors, sensor data associated with a detected object (col. 8, lines 37-48; and FIG. 1, vehicle-100, and perception system-172);
in the environment surrounding the autonomous vehicle (col. 6, line 64 - col. 7, line 4);
the autonomous vehicle being in the first geographic location (col. 13, line 43 - col. 15, line 55; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790);

control (col. 7, lines 39-49; and FIG. 1, vehicle-100, computing device-110, deceleration system-160, acceleration system-162, steering system-164, and signaling system-166); and
 travel of the autonomous vehicle on a roadway based on the one or more prediction scores (col. 19, lines 10-12; and FIG. 9, maneuver the vehicle in order to avoid the final future trajectory and the object-970).
Regarding claim 18, Ferguson further discloses:
wherein the one or more prior probability distributions are associated with one or more predetermined object classes of a plurality of predetermined object classes in which the one or more objects are classified (col. 4, line 66 - col. 5, line 24);
wherein the vehicle computing system is further programmed and/or configured to (col. 8, lines 37-48; and FIG. 1, vehicle-100, computing device-110, processor(s) - 120, memory-130, data-132,  instructions-134, and perception system-172);

wherein the one or more prediction scores are determined based on the one or more predetermined object classes of the plurality of predetermined object classes in which the one or more objects are classified, and the at least one predetermined object class of the plurality of predetermined object classes in which the detected object is classified (col. 13, line 43 - col. 14, line 42; and FIG. 7B, vehicles-100,580, future trajectories-710,720,730,740,750, and table-790).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667